 1   George M. Ahrend, #25160
     Ahrend Law Firm PLLC
 2   100 E. Broadway Ave.
     Moses Lake, WA 98837
 3   (509) 764-9000
     (509) 464-6290 Facsimile
 4   Email gahrend@ahrendlaw.com
     Designated Local Attorney
 5
     Sarah E. Pitlyk, pro hac vice application pending
 6   Adam S. Hochschild, pro hac vice application pending
     Thomas More Society
 7   309 W. Washington St., Ste. 1250
     Chicago, IL 60606
8    (312) 782-1680
     (312) 782-1887 Facsimile
 9   Email pitlyk@thomasmoresociety.org
     Email adam@hochschildlaw.com
10   Pro Hac Applicants
                                                       Hon. Stanley A. Bastian
11
                     UNITED STATES DISTRICT COURT
12              FOR THE EASTERN DISTRICT OF WASHINGTON
                              AT YAKIMA
13
      STATE OF WASHINGTON, et al.,             No. 19-CV-03040-SAB
14                                             (Consolidated with
                                  Plaintiff,   19-CV-03045-SAB)
15
                      vs.                      BRIEF OF AMICUS CURIAE
16    ALEX M. AZAR, II, et al.,                SUSAN B. ANTHONY LIST IN
                                               SUPPORT OF DEFENDANTS
17                          Defendants.
18                                             April 23, 2019
                                               Without Oral Argument
19

20

21
     BRIEF OF AMICUS CURIAE SUSAN B. ANTHONY LIST
22   IN SUPPORT OF DEFENDANTS
     Page 1
23
 1                 STATEMENT OF INTEREST OF AMICUS

 2         Amicus Curiae Susan B. Anthony List (“SBA” or “SBA List”) is a “pro-

 3   life advocacy organization,” Susan B. Anthony List v. Driehaus, 134 S. Ct.

 4   2334, 2339 (2014) (internal quotation marks omitted), dedicated to reducing

 5   and ultimately eliminating abortion by electing national leaders and

 6   advocating for laws that save lives, with a special calling to promote pro-life

 7   women leaders.

8          SBA List is deeply involved in the process of persuading fellow citizens

 9   of the rightness of its cause and effecting change through political processes.

10   SBA List combines politics with policy, investing heavily in voter education

11   to ensure that pro-life Americans know where their lawmakers stand on

12   protecting the unborn, and in issue advocacy, advancing pro-life laws

13   through direct lobbying and grassroots campaigns.

14         In particular, SBA List strongly supports private and public programs

15   that assist women in avoiding abortion and protecting their own health and

16   the health of their children. Fortified by its membership roster of 700,000

17   Americans, SBA List advocates policies that ensure that tax dollars are

18   neither used to pay for abortions nor supplied to programs that provide or

19   promote abortion as a method of family planning.

20

21
     BRIEF OF AMICUS CURIAE SUSAN B. ANTHONY LIST
22   IN SUPPORT OF DEFENDANTS
     Page 2
23
 1                                INTRODUCTION

 2         The United States Department of Health and Human Services (“HHS”)

 3   has acted prudently and properly in issuing its Final Rule revising the

 4   regulations governing the Title X family planning program. See 84 Fed. Reg.

 5   7714 (May 3, 2019) (the “Final Rule”). The purpose of the Final Rule—i.e., to

 6   “ensure compliance with, and enhance implementation of, the statutory

 7   requirement that none of the funds appropriated for Title X may be used in

8    programs where abortion is a method of family planning,” id. at 7715—is

 9   consonant with federal law and Supreme Court precedent. And the Rule’s

10   provisions are amply justified by both historical facts and health care

11   providers’ own arguments and admissions.

12                                  ARGUMENT

13   I.    Federal law has long prohibited the use of taxpayer funds to
           provide abortions and protected healthcare providers that
14         do not refer for abortions.

15         Since 1970, Section 1008 of Title X to the Public Health Service Act has

16   clearly stated that “[n]one of the funds appropriated under this title shall be

17   used in programs where abortion is a method of family planning.” 42 U.S.C.

18   § 300a-6. This provision has not been altered since its adoption, though

19   implementing regulations and enforcement efforts have varied. See 84 Fed.

20   Reg. at 7720-21.

21
     BRIEF OF AMICUS CURIAE SUSAN B. ANTHONY LIST
22   IN SUPPORT OF DEFENDANTS
     Page 3
23
 1         Since Title X’s adoption, moreover, the Government has also enacted

 2   other provisions that give effect to the state’s legitimate preference for

 3   childbirth over abortion. Most directly, since 1976, the Hyde Amendment

 4   has barred the use of taxpayer funds to fund abortions through the Medicaid

 5   program. See Pub. L. No. 94-439, 90 Stat 1418 (1976).

 6         At the same time, Congress has protected health care providers that do

 7   not refer for or provide abortions. Since 1996, with the adoption of the Coats-

8    Snowe amendment, the law has protected from discrimination health care

 9   facilities and providers who decline to train or be trained in the performance

10   of induced abortions. 42 U.S.C. § 238n. Since 2005, appropriations made

11   through the Department of Health Human Services have been subject to the

12   Weldon Amendment, which prohibits allocations of federal funds to

13   agencies, programs and governments that discriminate against health care

14   entities who refuse to facilitate or provide abortions. See Consolidated

15   Appropriations Act of 2012, Pub.L. No. 112–74, div. F, tit. V, § 507(d)(1), 125

16   Stat. 786, 1111 (2011).

17         These well-established provisions of federal law reflect a legitimate and

18   laudable public policy favoring childbirth over abortion by disfavoring the

19   use of federal funds or privileges to facilitate or provide abortion. The Final

20   Rule seeking to give effect to Title X’s prohibition on the use of public funds

21
     BRIEF OF AMICUS CURIAE SUSAN B. ANTHONY LIST
22   IN SUPPORT OF DEFENDANTS
     Page 4
23
 1   to promote abortion as a method of family planning is of a piece with all of

 2   these legitimate exercises of federal power.

 3   II.    Well-established legal precedent supports the right of
            government to favor childbirth over abortion.
 4
           Considering these legislative measures and other questions, the United
 5
     States Supreme Court has consistently found that all governments have a
 6
     legitimate interest in protecting human life beginning in utero and in
 7
     favoring childbirth over abortion, including by their use of public funds and
8
     facilities.
 9
           “The government may use its voice and its regulatory authority to show
10
     its profound respect for the life within the woman.” Gonzales v. Carhart,
11
     550 U.S. 124, 157 (2007). See also, e.g., Roe v. Wade, 410 U.S. 113, 162 (1973)
12
     (“[T]he State…has legitimate interests in protecting…the potentiality of
13
     human life….”); Planned Parenthood v. Casey, 505 U.S. 833, 846 (1992)
14
     (recognizing the State’s “regulatory interest,” “from the inception of
15
     pregnancy,” “in protecting the life of the fetus”). “[T]he Constitution does
16
     not forbid a State or city, pursuant to democratic processes, from expressing
17
     a preference for normal childbirth . . . .” Webster v. Reprod. Health Servs.,
18
     492 U.S. 490, 511 (1989) (quoting Poelker v. Doe, 432 U.S. 519, 521 (1977)).
19
            Upholding the Hyde Amendment prohibiting Medicaid funds to pay
20
     for abortions, Harris v. McRae found that “incentives that make childbirth
21
     BRIEF OF AMICUS CURIAE SUSAN B. ANTHONY LIST
22   IN SUPPORT OF DEFENDANTS
     Page 5
23
 1   a more attractive alternative than abortion for persons eligible for Medicaid

 2   . . . bear a direct relationship to the legitimate congressional interest in

 3   protecting potential life.” Harris v. McRae, 448 U.S. 297, 325 (1980). The

 4   Court specifically approved the funding limitation’s “encourag[ing]

 5   alternative[s]” to abortion by means of “unequal subsidization of abortion

 6   and other medical services.” Id. at 315.

 7        Consistent with these holdings and principles governing the judicial

8    deference properly accorded to administrative actions, the United States

 9   Supreme Court—in precisely the administrative context presented in this

10   case—affirmed the legitimate prerogative of the Secretary of Health and

11   Human Services to adopt revised interpretations of the abortion-based

12   restrictions on Title X funds that more firmly effect the intent of the statute

13   and the state’s policy favoring childbirth over abortion. See Rust v. Sullivan,

14   500 U.S. 173, 184 (1991) (“substantial deference” must be accorded to the

15   “Secretary’s construction of the statute,” which represented a shift toward

16   stricter enforcement of the abortion-funding prohibitions).         The Court

17   specifically approved the Secretary’s justifications for its new interpretation,

18   which included a “shift in attitude against the ‘elimination of unborn children

19   by abortion,’” as well as responding to non-compliance with earlier

20   interpretations and better implementing the “original intent” of the statute.

21
     BRIEF OF AMICUS CURIAE SUSAN B. ANTHONY LIST
22   IN SUPPORT OF DEFENDANTS
     Page 6
23
 1   Id. at 187. Considering the constitutionality of new regulations requiring

 2   strict separation between Title X funds and abortion counseling, the Court

 3   reaffirmed the principles from Webster and McRae that the State has a

 4   legitimate interest in favoring childbirth over abortion and may commit its

 5   funds unequally to further that policy. Id. at 201.

 6        The often-recognized State interest in life in utero, as well as the State’s

 7   firmly established right to commit its funds in order to favor childbirth over

8    abortion, and the Secretary’s discretion in interpreting Title X’s abortion

 9   restrictions all reinforce HHS’s decision to adopt the Final Rule to ensure

10   federal funds do not go to organizations that facilitate or provide abortions.

11   III. HHS’s concerns that Title X recipients are improperly using
          federal funds to subsidize abortion are well-founded.
12
           HHS has historical grounds to be concerned about the possibility that
13
     abortion providers might misuse taxpayer funds. If that history were not
14
     enough, public comments on the proposed rule and arguments made in this
15
     lawsuit reinforce concerns that, wittingly or unwittingly, there has been
16
     widespread violation of Section 1008’s prohibition on using Title X funds to
17
     subsidize programs in which abortion is a method of family planning.
18

19

20

21
     BRIEF OF AMICUS CURIAE SUSAN B. ANTHONY LIST
22   IN SUPPORT OF DEFENDANTS
     Page 7
23
 1           A. Abortion providers have a documented history of
                fraudulent use of taxpayer funds.
 2
             Plaintiffs in these consolidated motions, the State of Washington and
 3
     the National Family Planning & Reproductive Health Association
 4
     (“NFPRHA”), argue that the Final Rule is insufficiently justified.
 5
     Washington Br. at 11:3; 27:17-18 (referring to HHS’s justification as “the
 6
     speculative and baseless ‘risks’ of commingling”). However, they do not and
 7
     cannot deny that abortion providers have a history of misusing taxpayer
8
     funds. The instances of abuse are widespread, well-documented, and involve
 9
     many millions of dollars. See Catherine Glenn Foster, Charlotte Lozier
10
     Institute & Alliance Defending Freedom, Profit. No Matter What, 2017
11
     Report on Publicly Available Audits of Planned Parenthood Affiliates and
12
     State      Family     Planning    Programs,      https://s27589.pcdn.co/wp-
13
     content/uploads/2017/01/plannedparenthood-profit-no-matter-what.pdf
14
     (“Abuse of Funds Report”); Foster, Charlotte Lozier Institute & Alliance
15
     Defending Freedom, Planned Parenthood: Profit. No Matter What,
16
     https://lozierinstitute.org/profit-no-matter-what/       (summarizing       and
17
     linking to Abuse of Funds Report; cited in the Final Rule, 84 Fed. Reg. at
18
     7725 n.33).
19
             In one lawsuit, a major abortion provider paid at least $4.3 million
20
     dollars to settle claims of abuse of federal funds—and that case related to only
21
     BRIEF OF AMICUS CURIAE SUSAN B. ANTHONY LIST
22   IN SUPPORT OF DEFENDANTS
     Page 8
23
 1   certain claims in Texas. Abuse of Funds Report at 8, 28. While audits and

 2   investigations to date have been limited, due largely to successful political

 3   efforts by abortion providers,1 they have nevertheless uncovered instances of

 4   federal-funds abuse of at least $12.8 million. Id. at 4, 8, 46 n.5. Former

 5   employees of abortion providers and others allege abuse of many more

 6   millions of dollars. Id. at 4-5, 8, 28-31.

 7        Any assertion that abortion providers’ well-documented abuse of

8    taxpayer funds designated for Medicaid or other federal programs doesn’t

 9   also support increased accountability in the Title X context is meritless. See,

10   e.g., NFPRHA Br. at 23:10-11. As HHS notes, although abortion providers’

11   documented abuses of other federal program funds do not definitively prove

12   the existence of similar abuses of Title X, they do help illustrate the need for

13   appropriate accountability. 84 Fed. Reg. at 7725.

14        In fact, as HHS also notes, it is even easier to abuse Title X funds than

15   it is to abuse certain other forms of public funding (e.g., Medicaid funds),

16

17
     1 For example, in 2002, as in other years, Planned Parenthood “spent
18
     millions of dollars to elect politicians who support abortion and who defend
19
     and shield Planned Parenthood from any serious audit or investigation or
20
     other congressional oversight.” Abuse of Funds Report at 46 n.5.
21
     BRIEF OF AMICUS CURIAE SUSAN B. ANTHONY LIST
22   IN SUPPORT OF DEFENDANTS
     Page 9
23
 1   because Title X funds are disbursed as grants before services are rendered.

 2   See 84 Fed. Reg. at 7773 (“Title X funds go to centers up front as grants,

 3   rather than after the fact as reimbursement for services centers have

 4   provided to individual enrollees.”).      That “increas[es] the possibility of

 5   intentional or unintentional misuse of funds,” making “[a]ppropriate

 6   accountability standards . . . particularly appropriate in the case of grant

 7   programs such as Title X.” Id. at 7725.

8         Concerns about abuse of Title X funds are particularly warranted where

 9   abortion providers who receive Title X funds have demonstrably abused

10   federal funds in the past. Where abortion providers have abused one type of

11   federal funds, it is more than reasonable—and certainly not arbitrary and

12   capricious—to seek accountability for those same entities with respect to

13   other types of federal funds that are even easier to abuse.

14         B. Abortion providers’ own arguments reinforce concerns
              that they have been misusing Title X funds to subsidize
15            their abortion businesses.

16         On top of the evidence of abortion providers’ past misuse of public

17   funds, the Final Rule’s critics have conceded the propriety of the rule in their

18   own arguments and admissions. For example, the State of Washington

19   warns that “[r]equiring total physical separation of abortion care . . . is cost-

20   prohibitive for many clinics . . . .” Washington Br. at 23:12-14; see also

21   NFPRHA Br. at 21:20 (referring to separation requirement as “onerous and
     BRIEF OF AMICUS CURIAE SUSAN B. ANTHONY LIST
22   IN SUPPORT OF DEFENDANTS
     Page 10
23
 1   untenable”). Similarly, NFPRHA complains of the “extreme financial costs

 2   caused by the Separation Requirements—both the costs needed to separate

 3   initially and ongoing costs to maintain separate facilities with separate staff

 4   and systems.” NFPRHA Br. at 25:16-20; id. at 24-26 (listing testimony of

 5   providers complaining of cost of compliance).         Those arguments echo

 6   comments received by HHS from family planning providers claiming that it

 7   would be too costly for them to impose a genuine physical separation

8    between their Title X-funded services and their abortion-related services.

 9   See 84 Fed. Reg. at 7766.

10         What Washington and the NFPRHA present as an argument in favor

11   of the status quo is in fact an indictment of it. Title X states plainly that

12   “[n]one of the funds appropriated under this subchapter shall be used in

13   programs where abortion is a method of family planning.” 42 U.S.C. § 300a-

14   6. In other words, Title X funds were never supposed to have been used to

15   subsidize or facilitate any program that treats abortion as a method of family

16   planning.   If providers cannot logistically or financially sustain those

17   activities separately from the provision of Title X-eligible health care, then

18   their programs are in violation of the plain terms of Title X.

19         Title X-eligible services will not be rendered costlier by the Final Rule.

20   To the extent that the Final Rule will jeopardize or increase the cost of non-

21
     BRIEF OF AMICUS CURIAE SUSAN B. ANTHONY LIST
22   IN SUPPORT OF DEFENDANTS
     Page 11
23
 1   Title X-eligible services (e.g., abortion), it should go without saying that the

 2   Federal Government is under no obligation to underwrite any such activities.

 3   And more than that, where the “activities” in question are referral for and

 4   provision of abortion as a method of family planning, such underwriting is

 5   statutorily prohibited. See 42 U.S.C. § 300a-6. Thus, the fact that the Final

 6   Rule would make it more burdensome for Title X-funded programs to

 7   provide abortion services only proves that the Rule is warranted and well-

8    justified. See 84 Fed. Reg. at 7766 (“Commenters’ insistence that requiring

 9   physical and financial separation would increase the cost for doing business

10   only confirms the need for such separation.”).

11                                  CONCLUSION

12         Plaintiffs in these consolidated actions come into federal court to insist

13   on the prerogative of abortion providers to continue commingling their

14   abortion businesses with their provision of Title X-eligible health care

15   services, despite the fact that such commingling is plainly prohibited by

16   federal law. The past misconduct of abortion providers, combined with their

17   own admissions, provide ample proof that the Final Rule is neither arbitrary

18   nor capricious, and that it is in fact a much-needed response to widespread

19   violation of federal law.

20

21
     BRIEF OF AMICUS CURIAE SUSAN B. ANTHONY LIST
22   IN SUPPORT OF DEFENDANTS
     Page 12
23
 1   DATE: 04/16/2019        Respectfully submitted,

 2
                             By: s/George M. Ahrend
 3                                 George M. Ahrend
                                   Sarah E. Pitlyk, pro hac
 4                                      vice application pending
                                   Adam S. Hochchild, pro hac
 5                                      vice application pending

 6                                Attorneys for Amicus Curiae
                                     Susan B. Anthony List
 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21
     BRIEF OF AMICUS CURIAE SUSAN B. ANTHONY LIST
22   IN SUPPORT OF DEFENDANTS
     Page 13
23
 1                            CERTIFICATE OF SERVICE

 2         I hereby certify that on April 16, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF System, which in

 4   turn automatically generated a Notice of Electronic Filing (NEF) to all parties

 5   in the case who are registered users of the CM/ECF system. The NEF for the

 6   foregoing specifically identifies recipients of electronic notice.

 7   Plaintiff:                      Jeffrey T Sprung: jeff.sprung@atg.wa.gov
     State of Washington             Kristin Beneski: KristinB1@atg.wa.gov
8                                    Paul Michael Crisalli: Paulc1@atg.wa.gov

 9   Plaintiffs:                     Joseph R Shaeffer: Joe@MHB.com
     National Family Planning        Anjali Dalal: adalal@aclu.org
10   & Reproductive Health           Brigitte Amiri: bamiri@aclu.org
     Assoc.; Feminist Women’s        Elizabeth Deutsch: edeutsch@aclu.org
11   Health Center; Deborah          Emily Chiang: echiang@aclu-wa.org
     Oyer, MD; and Teresa Gall       Fiona Kaye: fkaye@aclu.org
12                                   Brandon D Harper: bharper@omm.com
                                     Jennifer Sokoler: jsokoler@omm.com
13                                   Nicole M Argentieri: nargentieri@omm.com
                                     Ruth E Harlow: rharlow@aclu.org
14                                   Sara Zdeb: szdeb@omm.com

15   Defendants:                     Andrew Marshall Bernie:
     Alex M. Azar, II; US Dept.      andrew.m.bernie@usdoj.gov
16   of Health & Human               Bradley P Humphreys:
     Services; Diane Foley, MD;      bradley.humphreys@usdoj.gov
17   and Office of Population
     Affairs
18

19

20

21
     BRIEF OF AMICUS CURIAE SUSAN B. ANTHONY LIST
22   IN SUPPORT OF DEFENDANTS
     Page 14
23
 1        I hereby certify that I have mailed by United States Postal Service the

 2   document to the following non-CM/ECF participants:

 3        None.

 4

 5                                     s/George M. Ahrend
                                       George M. Ahrend, WSBA #25160
 6                                     Co-Attorney for Amicus Curiae
                                            Susan B. Anthony List
 7                                     Ahrend Law Firm PLLC
                                       100 E. Broadway Ave.
8                                      Moses Lake, WA 98837
                                       (509) 764-9000
 9                                     (509) 464-6290 Fax
                                       Email gahrend@ahrendlaw.com
10

11

12

13

14

15

16

17

18

19

20

21
     BRIEF OF AMICUS CURIAE SUSAN B. ANTHONY LIST
22   IN SUPPORT OF DEFENDANTS
     Page 15
23
